By the Court. —
Lyon, J.,
delivering the opinion.
The only' ground relied on for a new trial is, that the verdict is contrary to the evidence. Counsel, in the argument,, insisting — ■
First. That the plaintiff in error, Palmer, is an innocent-purchaser of the negro that forms the subject of controversy, without notice of the outstanding voluntary title under which defendants in error claim.
Second. That the damages, or amount of the finding, both as to the value of the- negro and the hire, are excessive.
1. We do not think that the plaintiff in error, under the facts of this case, is an innocent purchaser, without notice; or in a position to be entitled to the benefit of the rule. Cleveland, who 'bought the negro from Baird, the donor, under whom-the defendants claim, evidently bought with notice of. this voluntary title. In a very few days after his purchase, he had the negro, then a little .girl, concealed' at his-house, offered to sell her to his nephew at a very small price, provided she should be run off and her name changed. His-nephew, indignantly, refused and gave as his reason that he would not wrong this worse than orphan — Mrs. Clark, then an infant and now one of the defendants in error — for all that he, Cleveland, was worth. If Cleveland bought in good faith, and without notice, why this concealment ? Why run off and change the name of the negro? Besides this, Cleveland was himself a witness on the trial. This was an important fact to be proven for the defence. If it was true that he bought without notice, he would have testified to the fact, but he does not. Both the Bairds testify, that they thought he, Cleveland, had notice of the title when he bought. All these facts, taken together, are sufficient to justify the conclusion that Cleveland bought with notice. Here, the whole inquiry ends; because no title was shown ever to have passed out of Cleveland for the negro. The first that we hear of her, after the interview between Cleveland and his nephew, she is in the possession of one Garner, but how she got there, or in what right he held her, does not appear. From Garner She is passed through the hands of different persons, by sale- and delivery, down to the plaintiff in error. Now, although’ *356the plaintiff may have purchased in good faith, without notice, in fact, that there was anything against the title he was buying, still, as the title which he got was not connected with the original donor, and did not emanate from the same person that the voluntary deed did, under which defendants claim, and came down to him by a regularly connected chain of purchases and sales, he is not a bona fide purchaser • without notice within the meaning of the rule, so as to be protected against that title. If the plaintiff’s title had been connected with Cleveland, and either he or any of those under whom he held had bought without notice of this title, the defendant’s title would have been defeated. As it was not connected, he can-' not claim the benefit of the rule. The true title to the’negro was in Baird, and by him was conveyed to Mrs. Clark, one of the defendants, by the voluntary deed. The subsequent conveyances by Baird to Cleveland did not affect that title, by reason of Cleveland’s notice of that deed. Garner, under whom defendants hold, claims under neither the one or the other, but as to either, his holding was tortious. The plaintiff has, by his purchase, no better title than Garner had, and the fact that he bought without notice, no more makes his title good than if Garner had stolen the negro either from Mrs. Clark or Clevland.
Then, are the damages excessive? We think not. The plaintiff here can not complain as to the value that the jury placed on the negro — one thousand dollars. Eor, if she was not worth so much, he ought to have given her up* in satisfaction of the same, as by the verdict he was authorized to do. That he preferred to keep the negro is pretty strong evidence that he did not regard this amount an exorbitant estimate.
2. There is more difficulty as to the amount allowed for hire, but, under the evidence, we do not think the amount, to which the finding was scaled by the Court in its judgment on the motion for á new trial, is excessive. The plaintiff has had this negro for nearly twenty years, and-she was all the time worth something. One witness says twenty-five dollars, another, one hundred dollars per year. If fifty dollars a year be allowed, and that is quite small, and interest added to each year’s hire, as it fell due up to the time of the finding, and we do not see why it should not be, as it is a part of what defendants were entitled to, or would have received *357but for the conversion, the finding would have been much larger than that allowed. So, on the whole, we can see no good reason for disturbing the judgment of the Court below.
JUDGMENT.
Whereupon, it is considered and-adjudged by the Court, that the judgment of the Court below be affirmed.